      Case 6:21-cv-00057-ADA Document 586 Filed 03/31/21 Page 1 of 6




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION




VLSI TECHNOLOGY LLC,
          Plaintiff,

                                        Case No.: 6:21-cv-57-ADA
     v.


INTEL CORPORATION,
          Defendant.




PLAINTIFF VLSI TECHNOLOGY LLC’S OPPOSED SUPPLEMENTAL MOTION IN
        LIMINE REGARDING FORTRESS INVESTMENT GROUP LLC
            Case 6:21-cv-00057-ADA Document 586 Filed 03/31/21 Page 2 of 6




           At the January 20, 2021 Motion in Limine Hearing, the Court indicated that

                                                                                    and asked whether



                                1/20/2021 Sealed Hr’g Tr. at 14:13-22. The Court also indicated that

there would be no bench conferences. 1/14/2021 Hr’g Tr. at 27:17-28:1.

           Accordingly, VLSI brings this supplemental motion to ensure that everyone has a common

understanding about how potentially irrelevant and prejudicial references to Fortress Investment

Group LLC (“Fortress”),

                                          will be handled during the trial. This seems particularly

important to address in advance because, to date, the overwhelming majority of references Intel

has made to Fortress in hearings before the Court, in its experts’ reports, in its filings, and in

depositions, have in fact been irrelevant, prejudicial, or both.

           Under these circumstances, given the above history and the sensitivity of these issues, Intel

should be required to pre-clear any testimony or argument that it intends to offer relating to Fortress

                                                                                   before offering it in

argument or witness testimony.

           For avoidance of doubt, irrelevant and prejudicial references to Fortress include at least

that                                                                                   :




10912050                                           -1-
               Case 6:21-cv-00057-ADA Document 586 Filed 03/31/21 Page 3 of 6




                 •

                 •




           Such allegations are not only irrelevant to any of the issues to be tried in the upcoming

case, but in some cases completely inaccurate without any basis in fact. As Intel is well aware,

Fortress does not own VLSI.


           1
               E.g., Wen Decl., Ex. 1, Cindy Simpson (VLSI’s Chief Technology Officer) Dep. 99:3-
13




10912050                                         -2-
            Case 6:21-cv-00057-ADA Document 586 Filed 03/31/21 Page 4 of 6




                                        See, e.g., Wen Decl., Ex. 5, Michael Stolarski (VLSI’s Chief

Executive Officer) Dep. 102:6-8, 107:14-22, 108:3-7, 132:17-22.

           Even if any of these allegations had any probative value, which they do not, such “probative

value is substantially outweighed by a danger of … unfair prejudice, confusing the issues,

misleading the jury, undue delay, or wasting time.” FED. R. EVID. 403. And, indeed, any attempts

by Intel to cast Fortress                                                   and then link Fortress with

VLSI, would be unduly prejudicial, and courts have excluded evidence or argument that would

unfairly link a party to other entities or groups of entities that have a tarnished reputation. See, e.g.,

Securian Fin. Grp., Inc. v. Wells Fargo Bank, N.A., 2015 WL 13637330, at *4 (D. Minn. Feb. 10,

2015) (in litigation between investor and investment advisor, excluding evidence about Bear

Stearns under Rule 403).

           Intel should be precluded from making any prejudicial allegations regarding

                                                                                                 without

first clearing those allegations and testimony with the Court.




10912050                                           -3-
           Case 6:21-cv-00057-ADA Document 586 Filed 03/31/21 Page 5 of 6




 Dated: February 9, 2021                   By:      /s/ Andy Tindel


 Morgan Chu (pro hac vice)                 J. Mark Mann (Texas Bar No. 12926150)
 Benjamin W. Hattenbach (pro hac vice)     mark@themannfirm.com
 Iian D. Jablon (pro hac vice)             G. Blake Thompson (Texas Bar No.
 Alan J. Heinrich (pro hac vice)           24042033)
 Ian Robert Washburn (pro hac vice)        blake@themannfirm.com
 Amy E. Proctor (pro hac vice)             MANN | TINDEL | THOMPSON
 Elizabeth C. Tuan (pro hac vice)          300 W. Main Street
 Dominik Slusarczyk (pro hac vice)         Henderson, TX 75652
 Charlotte J. Wen (pro hac vice)           Telephone: (903) 657-8540
 Brian Weissenberg (pro hac vice)          Facsimile: (903) 657-6003
 Benjamin Monnin (pro hac vice)
 Jordan Nafekh (pro hac vice)              Andy Tindel (Texas Bar No. 20054500)
 IRELL & MANELLA LLP                       atindel@andytindel.com
 1800 Avenue of the Stars, Suite 900       MANN | TINDEL | THOMPSON
 Los Angeles, California 90067             112 E. Line Street, Suite 304
 Telephone: (310) 277-1010                 Tyler, Texas 75702
 Facsimile: (310) 203-7199                 Telephone: (903) 596-0900
 mchu@irell.com                            Facsimile: (903) 596-0909
 bhattenbach@irell.com
 ijablon@irell.com                         Craig D. Cherry (Texas Bar No. 24012419)
 aheinrich@irell.com                       ccherry@swclaw.com
 iwashburn@irell.com                       STECKLER, WAYNE, COCHRAN,
 aproctor@irell.com                        CHERRY, PLLC
 etuan@irell.com                           100 N. Ritchie Road, Suite 200
 dslusarczyk@irell.com                     Waco, Texas 76701
 cwen@irell.com                            Telephone: (254) 776-3336
 bweissenberg@irell.com                    Facsimile: (254) 776-6823
 bmonnin@irell.com
 jnafekh@irell.com                         Attorneys for VLSI Technology LLC

 Michael H. Strub, Jr. (pro hac vice)
 Babak Redjaian (pro hac vice)
 IRELL & MANELLA LLP
 840 Newport Center Drive, Suite 400
 Newport Beach, California 92660
 Telephone: (949) 760-0991
 Facsimile: (949) 760-5200
 mstrub@irell.com
 bredjaian@irell.com




10912050                                 -4-
     Case 6:21-cv-00057-ADA Document 586 Filed 03/31/21 Page 6 of 6




                              CERTIFICATE OF CONFERENCE

            Counsel for Plaintiff VLSI Technology LLC conferred with counsel for Intel

Corporation regarding this motion, and Intel’s counsel indicated that it is opposed to this

motion and the relief requested.

                                                       /s/ Andy Tindel
                                                             Andy Tindel




                                 CERTIFICATE OF SERVICE

            A true and correct copy of the foregoing instrument was served or delivered

electronically via email, to all counsel of record, on February 9, 2021.



                                                       /s/ Andy Tindel
                                                             Andy Tindel




 10912050
